DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 05 May 2020, is a 371 filing of PCT/US2018/059337 filed 06 November 2018 and US provisional application 62/582,416, filed 07 November 2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 10 October 2022 after the final rejection of 08 April 2022 and the advisory action of 26 August 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022  has been entered.
 
Status of Amendments, and/or Claims
	Claims 9 and 10 were amended. Claims 1, 6-10, and 14-20 are currently pending and are under consideration.
Maintained Rejections
	Claims 9 and 10 were rejected under 35 USC 103. The rejections are maintained in modified form in the instant office action in view of applicant’s amendments.
Claims 1, 6-8, and 14-20 were rejected under 35 USC 103. The rejections are maintained. 
All rejections of current record are included in the instant office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 in view of Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non-small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885. 

Regarding claim 1, Callahan teaches a method of treating a cancer in a patient undergoing immune blockade (ICB) therapy (abstract, “checkpoint blocking antibodies targeting regulatory molecules on T cells such as CTLA-4 and PD-1 have reinvigorated the field of cancer immunotherapy”), the method comprising measuring the PD-L1 expression in a sample from a patient (page 3, right column, paragraph 3) who is undergoing checkpoint therapy comprising at least one of a PD-1 inhibitor and a CTLA-4 inhibitor (page 1, left column, paragraph 1). In selected clinical trials disclosed by Callahan, patients were treated with Ipilimumab (CTLA-4 blockade) or Pembrolizumab and Nivolumab (PD-1 blockade) as well as combination therapy using Ipilimumab and Nivolumab with reported doses of checkpoint therapies every 2-3 weeks for about 4 doses (page 2, table 1). Callahan teaches the need for continued testing of biomarkers throughout treatment stating that “testing for PD-L1 expression in a pre-treatment biopsy sample provides only a single static evaluation of PD-L1 expression and fails to capture dynamic changes in the PD-L1 expression that may accompany these treatments. Additional studies looking at pharmacodynamic changes in the peripheral blood after treatment with ipilimumab and nivolumab demonstrated robust changes in immune activation markers… additional studies are ongoing exploring changes in peripheral blood and tumor markers in this setting” (page 4, left column, paragraph 2). Callahan concludes stating that “it is unclear which combinations [of immune checkpoint blockades], in which disease types and at which doses/schedules will have the greatest impact on human cancers” (page 5, right column, paragraph 1).
Based on Callahan’s identification for a need to study dynamic changes during treatment and to determine dose/schedules, as well as the disclosed dosing schedule consisting of doses every 3 weeks for 4 doses, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to measure PD-L1 expression in a sample from the patient at least about three weeks after a first dose of ICB therapy. By doing so the practitioner would be evaluating the biomarker immediately prior to the next dosing. Callahan then teaches that the doses/schedules can be optimized to have the greatest impact on treatment (page 5, paragraph 1).
While Callahan teaches the benefits of PD-L1 as a biomarker for prediction of treatment outcomes, the possible drawbacks to the biomarker for prediction are also taught stating that “another clear message also emerges from this data; some patients who test negative for PD-L1 by the assays presently used do respond to PD-1 blocking agents; albeit at a lower rate than their PD-L1 positive counterparts. Several limitations to these studies remain to be resolved and explored” (page 3, right column, paragraph 3). Through their study, Callahan teaches a clear need to determine a reliable biomarker that could be used to not only predict the outcome of treatment with PD-1 and CTLA-4 checkpoint inhibitors, but also to help determine dose/schedules in a dynamic way (page 5, right column, paragraph 1; page 4, left column, paragraph 2).
Callahan, however, does not teach that the biomarker measured is 4PD1hi cell frequency from a blood sample. The instant application defines 4PD1hi cells as “a subset of CD4+FoxP3- T cells expressing PD-1” and 4PD1hi cell frequency as percentage of CD4+ cells. The instant application further teaches that “cell frequency can be measured or quantified by any method known in the art.” (instant application [0058]).
Zheng studied the relationship between PD-1 expression on CD4+ T cells and “performed flow cytometry analysis of peripheral blood samples collected from patients with advanced NSCLC at initial diagnosis”. Zheng reported that “the surface expression of PD-1 on CD4+ cells has a prognostic value in NSCLC patients, as high expression of PD-1 is associated with a shorter progression- free survival and overall survival” (abstract). Zheng further teaches that “our study demonstrates a prognostic value of PD-1 expression on CD4+ T cells from peripheral blood of patients with NSCLC. High PD-1 expression associates with poor clinical outcome. In addition, testing peripheral PD-1 expression has the potential to predict clinical response to treatment blocking the PD-1/PD-L1 pathway” (page 56239, left column, paragraph 2). A couple of notes to make regarding the teachings of Zheng: 
First, in their study, Zheng concludes that “PD-1 expression on CD4+ T cells has potential predictive value in NSCLC as high PD-1 expression associates with worse clinical outcome after anti-PD-L1 treatment” (page 56238, left column, paragraph 1). However, no information is provided regarding the dosage of the PD-L1 inhibitor used or the PD-1 expression following treatment. Therefore, it would have been obvious to one of ordinary skill in the art to conclude that this outcome could have been based on their treatment protocol and that the worse clinical outcome observed after treatment with a PD-L1 inhibitor could have been associated with high PD-1 expression levels in general, not particularly with the treatment itself. Along the same line, the treatment could be failing to adequately lower PD-1 levels resulting in poor clinical outcomes. 
Secondly, Zheng does not specifically teach cell frequency, however, based on the statement in the instant application regarding the measurement being “measured or quantified by any method known in the art” (instant application [0058]) the units of the measurement were not considered to add further limitation to the claim or the 4PD1hi cell expression measurement. That is to say that it is expected that if one were to measure the 4PD1hi cell expression, the units to which they measured would be inherent to the methods normally used in the art and/or of limited consequence. 
Callahan and Zheng, however, do not teach the additional expression of FOXP3- on the CD4+ T cells disclosed in the instant application.
Schuler studied human CD4+ CD39+ regulatory T (Treg) cells which hydrolyze exogenous adenosine triphosphate (ATP) and participate in immunosuppressive adenosine production (abstract). Schuler teaches two subsets of CD4+ T cells including Subset 1: CD4+CD39+FOXP3+CD25+ and Subset 2: CD4+CD39+FOXP3negCD25neg. Schuler also teaches that “expression of PD-1 on ‘subset 2’ cells under unstimulated ex vivo conditions was higher as compared with the CD39+FOXP3+ subset [Subset 1]” (page 1877, right column, paragraph 1). Schuler correlated the expression of FOXP3, CTLA-4, and PD-1 on CD4+ CD39+ T cells (page 1878, Figure 1, bar graph on bottom right) which provides insight on the expression of each of these pathways in relation to each other. Schuler teaches that there are several expressions which are consistently observed in both subsets of CD4+ CD39+ T cell populations (such as CD45RO+, PD-L1+, etc) and that there are distinct phenotypes such as FOXP3+ and CTLA4+ on subset 1 and FOXP3- on subset 2 (page 1881, Table 1). While Schuler teaches that PD-1 is always expressed by subset 2, Schuler also teaches that PD-1 is sometimes (±) expressed in subset 1 (page 1881, Table 1). By adding the measurement of one, or more, of the biomarkers taught by Schuler (such as FOXP3- and CD39+) in the prediction model taught by Zheng, a skilled artesian would recognize that they could create an even more reliable prediction marker, particularly one that has been correlated to the commonly inhibited CTLA-4 and PD-1 pathways. By doing so, one would be able to tailor therapies to target the appropriate population of cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of treating cancer in a patient undergoing immune checkpoint blockade therapy taught by Callahan with those of Zheng and Schuler to include the measurement of CD4+ FOXP3- cells expressing high PD-1 (4PD1hi ) cell frequency in a blood sample as the biomarker for prediction in place of the PD-L1 biomarker. One of ordinary skill in the art would have been motivated to make this substitution in order to take advantage of a more robust and reliable biomarker that has been correlated to more than one checkpoint (CTLA-4 and PD-1) as disclosed by Schuler et al (page 187, Figure 1, bar graph on bottom right) and has been linked with clinical outcomes (Zheng et al, page 56234, left column paragraph 4 – right column paragraph 1 and right column paragraph 2). By doing so, one would be able to plan the best checkpoint blockade combinations and doses/schedules to have the greatest impact on human cancers (Callahan, page 5, right column, paragraph 1).
In regards to the modulation of the PD-1 and CTLA-4 inhibitor, Callahan teaches the impact of upregulated PD-1 expression stating that “a firm foundation in basic immunologic studies, including mouse models of chronic infectious diseases, helped characterize PD-1, along with its ligands PD-L1 and PD-L2 as negative regulators of effector T cell functions…subsequent studies demonstrated the potential for the PD-1 pathway to impact anti-tumor responses…these studies supported the clinical development of agents that interrupt the PD-1 pathway via blockade of PD-1 itself, or one of its ligands, PD-L1” (page 1, right column, paragraph 2). Callahan also teaches that CTLA-4 is a negative regulator of T cells and that the blockade of CTLA-4 can have potent anti-tumor activity (page 1, left column, paragraph 2).
Schuler teaches that when CD4+ T cells are expressing low amounts of PD-1 and high amounts of FOXP3 (which correlates with a low 4PD1hi cell frequency), that CTLA-4 expression is elevated (page 1878, Figure 1, bar graph on bottom right, grey bars) and that when the cells are expressing high amounts of PD-1 and low amounts of FOXP3 (which correlates with a high 4PD1hi cell frequency), CTLA-4 expression is low (page 1878, Figure 1, bar graph bottom right, black bars).
Based on these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have increased the second dosage of the PD-1 inhibitor compared to the first dosage if the 4PD1hi cell frequency was high prior to the second dosing. One would have been motivated to increase the dosage in order to help significantly decrease the expression of PD-1 which has been shown to lead to poor clinical outcomes when elevated (Zheng, page 26239, left column, paragraph 2). Furthermore, based on the teachings of Schuler, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have decreased the second dosage of the CTLA-4 inhibitor compared to the first dosage if the 4PD1hi cell frequency is high prior to the second dosing. A skilled artesian would have been motivated to decrease the dosage with higher 4PD1hi cell frequency as less blockade would be required and, by reducing the dose, toxicities associated with CTLA-4 pathway blockades could be reduced or avoided (Callahan, page 3, left column, paragraph 4).
Furthermore, it would have been obvious to one of ordinary skill in the art to have decreased the second dosage of the PD-1 inhibitor compared to the first dosage if the 4PD1hi cell frequency was low prior to the second dosing. A skilled artesian would have been motivated to decrease the dosage with lower 4PD1hi cell frequency as less blockade would be required and, by reducing the dose, toxicities associated with PD-1 pathway blockades could be reduced or avoided (Callahan, page 3, left column, paragraph 4). It would also have been obvious to one of ordinary skill in the art to have increased the second dosage of the CTLA-4 inhibitor compared to the first dosage if the 4PD1hi cell frequency was low. One would be motivated to increase the dosage with lower 4PD1hi cell frequency as CTLA-4 levels would be higher, as taught by the correlation in Schuler, and therefore more blockade would be required to effectively reduce the CTLA-4 levels, the blockade of which has been shown to have potent anti-tumor activity (Callahan, page 1, left column, paragraph 2).

Regarding claim 6, Callahan modified by Zheng and Schuler teach the method of claim 1 as discussed above.
Zheng further teaches analyzing PBMCs [peripheral blood mononuclear cells] at initial diagnosis for PD-1 expression on CD4+ cells (4PD1hi cell frequency as discussed above) (page 56234, left column, paragraph 2).

Regarding claim 8, Callahan provides an overview of checkpoint blocking antibodies (ICB therapy) targeting CTLA-4 and PD-1 pathways both alone and in combination therapy for the treatment of cancer (page 1, left column, paragraph 1) stating that “checkpoint blocking antibodies targeting regulatory molecules on T cells such as CTLA-4 and PD-1 have reinvigorated the field of cancer immunotherapy” (abstract). In selected clinical trials disclosed by Callahan, patients were treated with Ipilimumab (CTLA-4 blockade) and Pembrolizumab and Nivolumab (PD-1 blockades) as well as combination therapy using Ipilimumab and Nivolumab. Callahan teaches the need to identify biomarkers that would help to select a patient population most likely to benefit from checkpoint blockade therapy and reports past suggestions of PD-L1 as a potential biomarker stating that “3/4 patients whose tumor expressed PD-L1 on the surface responded to nivolumab [a known PD-1 inhibitor] whereas none of the remaining patients that tested negative for PD-L1 responded to the drug” (page 3, right column, paragraph 3). Callahan further teaches additional studies “looking at pharmacodynamic changes in the peripheral blood after treatment” (page 4, left column, paragraph 2). Callahan concludes stating that “it is unclear which combinations [of immune checkpoint blockades], in which disease types and at which doses/schedules will have the greatest impact on human cancers” (page 5, right column, paragraph 1). Through their review, Callahan teaches a significant need to determine a biomarker that could be used to not only predict the outcome of treatment with PD-1 and CTLA-4 checkpoint inhibitors, but also to help determine dose/schedules (page 5, right column, paragraph 1) in a dynamic way (page 4, left column, paragraph 2).
Based on the discussion above, Callahan teaches a method for predicting a response to ICB therapy in a cancer patient and treating with ICB therapy the cancer patient, the method comprising measuring the biomarker PD-L1 expression in a sample from the patient. Callahan, however, fails to teach that the biomarker is 4PD1hi cell frequency in a blood sample, the classification of the patient as susceptible or resistant to ICB therapy based on the biomarker measurement, and the dosage of CTLA-4 inhibitor or PD-1 inhibitor based on these results.
The instant application defines 4PD1hi cells as “a subset of CD4+FoxP3- T cells expressing PD-1” and 4PD1hi cell frequency as percentage of CD4+ cells. The instant application further teaches that “cell frequency can be measured or quantified by any method known in the art.” (instant application [0058]). 
Zheng studied the relationship between PD-1 expression on CD4+ T cells and “performed flow cytometry analysis of peripheral blood samples collected from patients with advanced NSCLC at initial diagnosis”. Zheng et al reported that “the surface expression of PD-1 on CD4+ cells has a prognostic value in NSCLC patients, as high expression of PD-1 is associated with a shorter progression- free survival and overall survival” (abstract). Zheng further teach that “our study demonstrates a prognostic value of PD-1 expression on CD4+ T cells from peripheral blood of patients with NSCLC. High PD-1 expression associates with poor clinical outcome. In addition, testing peripheral PD-1 expression has the potential to predict clinical response to treatment of blocking the PD-1/PD-L1 pathway” (page 56239, left column, paragraph 2). A couple of notes to make regarding the teachings of Zheng:
First, in their study Zheng concludes that “PD-1 expression on CD4+ T cells has potential predictive value in NSCLC as high PD-1 expression associates with worse clinical outcome after anti-PD-L1 treatment” (page 56238, left column, paragraph 1). However, no information is provided regarding the dosage of the PD-L1 inhibitor used or the PD-1 expression following treatment. Therefore, it would have been obvious to one of ordinary skill in the art to conclude that this outcome could have been based on their treatment protocol and that the worse clinical outcome with a PD-L1 inhibitor could be associated with high PD-1 expression levels in general, not particularly with the treatment itself, or in the treatment failing to adequately lower PD-1 expression levels.
Secondly, Zheng does not specifically teach cell frequency, however, based on the statement in the instant application regarding the measurement being “measured or quantified by any method known in the art” (instant application [0058]) the units of the measurement were not considered to add further limitation to the claim or the 4PD1hi cell expression measurement. That is to say that if one were to measure the 4PD1hi cell expression, the units to which they measured would be inherent to the methods normally used in the art and/or of limited consequence.
Callahan and Zheng, however, fail to teach the additional expression of FOXP3- on the CD4+ T cells disclosed in the instant application. 
Schuler studied human CD4+ CD39+ regulatory T (Treg) cells which hydrolyze exogenous adenosine triphosphate (ATP) and participate in immunosuppressive adenosine production (abstract). Schuler teaches two subsets of CD4+ T cells including Subset 1: CD4+CD39+FOXP3+CD25+ and Subset 2: CD4+CD39+FOXP3negCD25neg. Schuler also teaches that “expression of PD-1 on ‘subset 2’ cells under unstimulated ex vivo conditions was higher as compared with the CD39+FOXP3+ subset [Subset 1]” (page 1877, right column, paragraph 1). Schuler correlated the expression of FOXP3, CTLA-4, and PD-1 on CD4+ CD39+ T cells (page 1878, Figure 1, bar graph on bottom right) which provides insight on the expression of each of these pathways in relation to each other. Schuler teaches that there are several expressions which are consistently observed in both subsets of CD4+ CD39+ T cell populations (such as CD45RO+, PD-L1+, etc) and that there are distinct phenotypes such as FOXP3+ and CTLA4+ on subset 1  and FOXP3- on subset 2 (page 1881, Table 1). While Schuler teaches that PD-1 is always expressed by subset 2, Schuler also teaches that PD-1 is sometimes (±) expressed in subset 1 (page 1881, Table 1). By using one, or more, of the biomarkers taught by Schuler (such as FOXP3- and CD39+) in the prediction model taught by Zheng, a skilled artesian would recognize that they could create an even more reliable marker to use for prediction, particularly one that has been correlated to the commonly inhibited CTLA4 and PD-1 pathways. Through the expression correlation provided by Schuler in the bar graph on the bottom right of Figure 1, it would have been obvious to one of ordinary skill in the art to have classified the patient as susceptible to ICB therapy comprising a PD-1 inhibitor wherein the 4PD1hi cell frequency is low or resistant to checkpoint blockade therapy comprising a PD-1 inhibitor where in the 4PD1hi cell frequency is high. One of ordinary skill in the art would have been motivated to draw this conclusion as high 4PD1hi cell frequency levels would indicate that traditional dosages of PD-1 checkpoint blockade therapies would not be adequate to lower the levels of PD-1 in the body. On the contrary, if the 4PD1hi cell frequency levels were low, traditional therapy dosages would be more likely to achieve the desired reduction of PD-1.
The correlation taught by Schuler further shows that when a patient is susceptible to checkpoint blockade therapy (4PD1hi cell frequency is low), CTLA-4 expression is high. Therefore, it would be obvious for one to administer a lower dose of PD-1 inhibitor and/or a higher dosage of CTLA-4 inhibitor. On the contrary, when a patient is resistant to ICB therapy (4PD1hi cell frequency is high), CTLA-4 expression is low. Therefore, one would administer a higher dose of PD-1 inhibitor and/or a lower dosage of CTLA-4 inhibitor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method for predicting a response to ICB therapy in cancer patients and treating with ICB therapy the cancer patient comprising measuring the biomarker PD-L1 in a blood sample from a patient for use in predicting dosage schedules taught by Callahan and modify it with the teachings of Zheng and Schuler to use the cell frequency of CD4+ FOXP3- cells expressing PD-1 (4PD1hi cell frequency) as the biomarker in place of PD-L1. Then, based on the teachings of Schuler, it would have been obvious to modify the dosages of the PD-1 and/or CTLA-4 inhibitor based on the known correlation between expressions to best treat the patient. One of ordinary skill in the art would have been motivated to make these modifications in order to take advantage of a marker that has been correlated to more than one checkpoint (CTLA-4 and PD-1) as disclosed by Schuler (page 187, Figure 1, bar graph on bottom right) while being able to plan the best checkpoint blockade combinations and doses/schedules to have the greatest impact on human cancers (Callahan et al, page 5, right column, paragraph 1).

Regarding claim 14, Callahan modified by Zheng and Schuler teach the method of claim 1 as discussed above.
Callahan teaches the PD-1 inhibitor is Nivolumab or Pembrolizumab (page 2, table 1).

Regarding claim 16, Callahan modified by Zheng and Schuler teach the method of claim 1 as discussed above.
Callahan teaches the CTLA-4 inhibitor is Ipilimumab (page 2, table 1). 

Regarding claim 18, Callahan modified by Zheng and Schuler teach the method of claim 1 as discussed above.
Schuler further teaches that the CD4+CD39+FOXP3negCD25neg, subset 2, T cells, which were demonstrated to express higher amounts of PD-1 (4PD1hi cells), were measured using flow cytometry.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 modified by Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non-small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 as applied to claim 1 above, in further view of Xaio, X., et al (2016) PD-1hi Identifies a Novel Regulatory B-cell Population in Human Hepatoma That Promotes Disease Progression Cancer Discovery; (6) 546-559.
Callahan modified by Zheng and Schuler et al teach the method of claim 1 as discussed above; however, fail to teach the further administrating to the patient a BCL6 inhibitor.
Xaio studied the relationship between BCL6 upregulation and PD-1 expression of B cells and T cells in the tumor environment and identified a “novel protumorigenic PD-1hi B-cell subset in human HCC [hepatocellular carcinoma] that exhibits a phenotype distinct from that of peripheral regulatory B cells” (abstract). Xiao teaches that “TLR4-mediated BCL6 upregulation is critical for the induction of PD- 1hi B cells, which operate via IL10-dependent pathways upon interacting with PD-L1 to cause T-cell dysfunction and foster disease progression” (abstract, significance). Xaio further teaches that “factors that could trigger PD-1 expression effectively triggered BCL6 expression” (page 550, right column, paragraph 1) and that in addition to being expressed on exhausted T cells, PD-1 can be rapidly upregulated on B cells, natural killer T cells, monocytes, and dendritic cells in inflamed tissues, suggesting that PD-1 associated cancer therapy targets not only T cells but also the whole immune system” (page 547, left column, paragraph 1). Based on the above discussion, Xaio teaches that upregulation of BCL6 leads to the induction of PD-1hi B cells which in turn interacts with PD-L1 causing cell dysfunction and disease progression.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating cancer in a patient undergoing immune checkpoint blockade therapy taught by Callahan, Zheng, and Schuler and combine it with the teachings of Xiao to include the administration of a BCL6 inhibitor. One of ordinary skill in the art would have been motivated to administer a BCL6 inhibitor as reducing the amount of BCL6 with an inhibitor would reduce its effect on T cell dysfunction and disease progression (Xiao, abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over is rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 modified by Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non- small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 as applied to claim 1 above, in further view of Alsaab, H.O., et al (2017) PD-1 and PD-L1 Checkpoint Signaling Inhibition for Cancer Immunotherapy: Mechanism, Combinations, and Clinical Outcome Frontiers in Pharmacology 8(561); 1-15.
Callahan teaches the “clinical development of agents that interrupt the PD-1 pathway via blockade of PD-1 itself, or one of its ligands, PD-L1” (page 1, right column, paragraph 2); however, fails to teach that the PD-L1 inhibitor is selected from the group consisting of Atezolizumab, Avelumab, Durvalumab, and BMS-936559.
Alsaab provide a review of the “PD-1/PD-L1 mechanistic roles in tumor immune evasion and therapeutic outcome for cancer patients” (abstract). Alsaab teach PD-L1 inhibitors including Atezolizumab, Avelumab, and Durvalumab (page 3, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating cancer in a patient undergoing immune checkpoint blockade therapy taught by Callahan, Zheng, and Schuler and modify it with the teachings of Alsaab to include the use of PD-L1 inhibitors Atezolizumab, Avelumab, or Durvalumab as the PD-1 inhibitor. One of ordinary skill in the art would have been motivated to make this modification in order to use well known PD-L1 inhibitors to target the PD-1/PD-L1 pathway and achieve a significant anti-tumor response (Alsaab, page 13, right column, paragraph 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over is rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 modified by Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non- small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 as applied to claim 1 above, in further view of He, Y. et al (2017) PD-1, PD-L1 Protein Expression in Non-Small Cell Lung Cancer and Their Relationship with Tumor-Infiltrating Lymphocytes Medical Science Monitor 23; 1208-1216.
Callahan, Zheng, and Schuler teach the method of claim 1 wherein 4PD1hi cell frequency is measured in patients who are being treated with immune checkpoint blockade therapy as discussed above. However, it is not taught that the 4PD1hi cell frequency is measured using immunohistochemistry.
He studied PD-1 and PD-L1 protein expression and their correlation with tumor-infiltrating lymphocytes (TILs) as well as their association with survival in patients with Non-Small Cell Lung Cancer (NSCLC) (abstract, background). In this study, PD-1 expression was measured using immunohistochemistry, or IHC (abstract, material/methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating cancer in a patient undergoing immune checkpoint blockade therapy by evaluating the amount of 4PD1hi cell frequency in the body taught by Callahan, Zheng, and Schuler and modify it with the teachings of He to include the use of immunohistochemistry to measure 4PD1hi cell frequency. One of ordinary skill in the art would have been motivated to make this modification in order to use a well-known method of measuring cell expression (He, page 1209, right column, paragraph 2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 modified by Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non-small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 as applied to claim 18 above, in further view of Konkel, J.E. et al (2010) PD-1 signaling in CD4+ T cells restrains their clonal expansion to an immunogenic stimulus, but is not critically required for peptide-induced tolerance Immunology 130; 92-102.
Schuler teaches that the CD4+CD39+FOXP3negCD25neg, subset 2, T cells, which were demonstrated to express higher amounts of PD-1, were measured using flow cytometry (page 1877, paragraph 1), as discussed above. Schuler however, does not explicitly teach that the flow cytometry was fluorescence-activated cell sorting (FACS).
Konkel studied PD-1 signaling in CD4+ T cells and teaches that “PD-1 signaling played a role in limiting the extent of CD4+ T-cell accumulation in response to an immunogenic stimulus” (abstract). Konkel characterized T-cell populations by flow cell cytometry and states that “cells were stained for fluorescence-activated cell sorter (FACS) analysis” (page 130, left column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating cancer in a patient undergoing immune checkpoint blockade therapy by evaluating the amount of 4PD1hi cell frequency in the body using flow cytometry taught by Callahan, Zheng, and Schuler and modify it with the teachings of Konkel to include the use of fluorescence-activated cell sorter (FACS) analysis. One of ordinary skill in the art would have been motivated to make this modification in order to use a well-known flow cytometry method to characterize the T-cell populations in the patient (Konkel, page 130, left column, paragraph 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over is rejected under 35 U.S.C. 103 as being unpatentable over Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6 modified by Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non- small cell lung cancer Oncotarget 7(35); 56233-56240 and Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 as applied to claim 1 above, in further view of Prat, a., et al (2017) Immune-Related Gene Expression Profiling After PD-1 Blockade in Non–Small Cell Lung Carcinoma, Head and Neck Squamous Cell Carcinoma, and Melanoma Cancer Research 77(13); 3540-3550.
Callahan, Zheng, and Schuler teach the method of claim 1 wherein 4PD1hi cell frequency is measured in patients who are being treated with immune checkpoint blockade therapy. However, it is not taught that the 4PD1hi cell frequency is measured using gene expression signature. Prat teaches the use of gene expression signatures (page 3541, left column, paragraph 6) to evaluate tumor specimens from patients with cancer and found that biomarkers including “PD1 gene expression along with 12 signatures tracking CD8 and CD4 T-cell activation, natural killer cells, and IFN activation associated significantly with nonprogressive disease and PFS [progression free survival] (abstract). Prat further teaches that “identification of a preexisting and stable adaptive immune response as defined by mRNA expression pattern is reproducible and sufficient to predict clinical outcome, regardless of the type of cancer or the PD1 therapeutic antibody administered to the patient” (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating cancer in a patient undergoing immune checkpoint blockade therapy by evaluating the amount of 4PD1hi cell frequency in the body taught by Callahan, Zheng, and Schuler and modify it with the teachings of Prat to include the use of gene expression signature to measure the 4PD1hi cell frequency. One of ordinary skill in the art would have been motivated to make this modification in order to use a well-known method of measuring specific gene signatures that is demonstrated to be reproducible and sufficient to predict a clinical outcome (Prat, abstract).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/127052 A1 (Bristol-Myers Squibb Company) 11 Aug 2016 (referred to as BMS below) in view of Callahan, M.K., et al (2015) CTLA-4 and PD-1 pathway blockade: combinations in the clinic Frontiers in Oncology 4(385); 1-6  and in further view of Schuler, P.J, et al., (2012) Phenotypic and functional characteristics of CD4+CD39+ FOXP3+ and D4+CD39+FOXP3neg T-cell subsets in cancer patients European Journal of Immunology (42); 1876-1885 and Zheng, H., et al (2016) Expression of PD-1 on CD4+ T cells in peripheral blood associates with poor clinical outcome in non-small cell lung cancer Oncotarget 7(35); 56233-56240.

Regarding claim 9, BMS teaches a method of treating a cancer patient who is susceptible to ICB therapy comprising a CTLA-4 inhibitor, the method comprising administering the ICB therapy to the subject in need (abstract, “method of treating a cancer patient with an anti-CTLA-4 immunotherapy”; “methods for predicting whether or not a cancer patient will respond to anti-CTLA4 immunotherapy”.). BMS further teaches that the patient is determined as being susceptible to ICB therapy when a blood sample from the cancer patient was measured to have levels of CXCL1 1 and/or sMICA below a threshold level (page 25, paragraph 5, “the biological sample is whole blood”; page 18, paragraphs 1-4 a-c). 
BMS further teaches that the CTLA-4 inhibitor can be used in combination with other therapies including PD-1 inhibitors including antibodies (page 30, last paragraph).
BMS, however, does not provide motivation to one of ordinary skill in the art to select PD-1 inhibitors for use in combination with the CTLA-4 inhibitor over the others disclosed.
Callahan provides a review of checkpoint blocking antibodies targeting regulatory molecules on T cells such as CTLA-4 and PD-1 and teaches that these antibodies have reinvigorated the field of cancer immunotherapy (abstract). Callahan teaches that “strong preclinical rationale for clinical evaluation of combined CTLA-4 and PD-1 pathway blockade was provided by basic immunologic observations, which support the notion that CTLA-4 and PD-1 are non-redundant pathways for the regulation of T cell responses, suggesting that the combination could have additive or synergistic potential” (page 1, right column, paragraph 3).
Based on the teachings of Callahan, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the CTLA-4 treatment disclosed by BMS with a PD-1 inhibitor. A skilled artesian would have been motivated to make this combination in order to target non-redundant pathways in the regulation of T cell responses, as taught by Callahan (page 1, right column, paragraph 3).
BMS and Callahan, however, do not disclose that the biomarker is 4PD1hi cell frequency. The instant application defines 4PD1hi cells as “a subset of CD4+FoxP3- T cells expressing PD-1” and 4PD1hi cell frequency as percentage of CD4+ cells. The instant application further teaches that “cell frequency can be measured or quantified by any method known in the art” (instant application [0058]).
Schuler teaches two subsets of CD4+ T cells including Subset 1: CD4+CD39+FOXP3+CD25+ and Subset 2: CD4+CD39+FOXP3negCD25neg. Schuler also teaches that “expression of PD-1 on ‘subset 2’ cells under unstimulated ex vivo conditions was higher as compared with the CD39+FOXP3+ subset [Subset 1]” (page 1877, right column, paragraph 1). Schuler further correlated the expression of FOXP3, CTLA-4, and PD-1 on CD4+ cells (page 1878, Figure 1, bar graph on bottom right) which provides insight on the expression of each of these pathways in relation to each other. Based on the expression profiles provided, the subset 2 cells taught by Schuler can be reasonably interpreted as the same as the 4PD1hi cells taught by the instant application. Through this correlation, Schuler teaches that when 4PD1hi cell expression is low (that is that FOXP3 expression is high and PD-1 expression is low), CTLA-4 expression is high and that when 4PD1hi cell expression is high (that is FOXP3 expression is low and PD-1 expression is high), CTLA-4 expression is low. Based on this, one of ordinary skill in the art would conclude that when 4PD1hi cell expression is low, a subject would not be as susceptible (or would be resistant) to the normal dosages/treatments with CTLA-4 inhibitors as there would be an elevated amount of CTLA-4 expression requiring more CTLA-4 inhibitor to block. Conversely, when 4PD1hi cell expression is high, CTLA-4 expression will be low showing that the patient will be susceptible to the normal dosages of CTLA-4 inhibitor.
While Schuler teaches a subset of 4PD1hi T cells, the reference does not disclose the measurement of these cells to predict outcomes for patients treated with checkpoint blockade therapies. 
Zheng studied the relationship between PD-1 expression on CD4+ T cells and “performed flow cytometry analysis of peripheral blood samples collected from patients with advanced NSCLC at initial diagnosis”. Zheng reported that “the surface expression of PD-1 on CD4+ cells has a prognostic value in NSCLC patients, as high expression of PD-1 is associated with a shorter progression- free survival and overall survival” (abstract). Zheng further teach that “our study demonstrates a prognostic value of PD-1 expression on CD4+ T cells from peripheral blood of patients with NSCLC. High PD-1 expression associates with poor clinical outcome. In addition, testing peripheral PD-1 expression has the potential to predict clinical response to treatment of blocking the PD-1/PD-L1 pathway” (page 56239, left column, paragraph 2).
It is noted that while Zheng teaches the measurement of PD-1 expression on CD4+ cells, Zheng does not specifically teach that these cells are measured in units of cell frequency, however, based on the statement in the instant application regarding the measurement being “measured or quantified by any method known in the art” (instant application [0058]) the units of the measurement were not considered to add further limitation to the claim or the 4PD1hi cell expression measurement. That is to say that if one were to measure the 4PD1hi cell expression the units to which they measured would be inherent to the methods normally used in the art and/or of limited consequence. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating a cancer patient who is susceptible to ICB therapy comprising a CTLA-4 inhibitor and a PD-1 inhibitor as taught by BMS and Callahan and modify it with the teachings of Schuler and Zheng to use the cell frequency of CD4+ cells expressing PD-1 (specifically CD4+FOXP3- cells expressing high PD-1 or 4PD1hi) as the biomarker in place of CXCL1 1 and sMICA. One of ordinary skill in the art would have been motivated to make these modifications in order to take advantage of a marker that has been correlated to more than one checkpoint (CTLA-4 and PD-1) as disclosed by Schuler (page 187, Figure 1, bar graph on bottom right) while being able to plan the best checkpoint blockade combinations and doses/schedules to have the greatest impact on human cancers (Callahan, page 5, right column, paragraph 1).

Regarding claim 10, BMS teaches a method of treating a cancer patient who was predicted to respond to ICB therapy, comprising administering the ICB therapy to the patient (abstract, “method of treating a cancer patient with an anti-CTLA-4 immunotherapy”; “methods for predicting whether or not a cancer patient will respond to anti-CTLA4 immunotherapy”; page 18, paragraphs 1-4 a-c). BMS further teaches that the patient receiving the therapy was predicted as being responsive to ICB therapy by a method comprising: determining the level of CXCL1 1 and/or sMICA in a biological sample, comparing the level of these biomarkers against a threshold level (reference frequency), and classifying the patient as likely or unlikely to respond to anti-CTLA4 immunotherapy based on the comparison (page 18, paragraphs 1-4). BMS further defines “biological sample” as cells (e.g. tumor cells, T cells, B cells, or other), tissues (e.g., tumor), fluids (e.g., serum or plasma), and/or combination thereof isolated from a subject (page 14, paragraph 5). BMS also teaches that the sample can be whole blood, saliva, sputum, cerebrospinal fluid, urine, tears or mucus and that the samples may be fresh or frozen (page 25, paragraph 4). BMS further teaches that the “threshold level” may be based on one or more compilations of data from patient samples that have received anti-CTLA-4 immunotherapy and were determined to be responsive or unresponsive (page 15, paragraph 4). 
BMS further teaches that the CTLA-4 inhibitor can be used in combination with other therapies including PD-1 inhibitors including antibodies (page 30, last paragraph).
BMS, however, does not provide motivation to one of ordinary skill in the art to select PD-1 inhibitors for use in combination with the CTLA-4 inhibitor over the others disclosed.
Callahan provides a review of checkpoint blocking antibodies targeting regulatory molecules on T cells such as CTLA-4 and PD-1 and teaches that these antibodies have reinvigorated the field of cancer immunotherapy (abstract). Callahan teaches that “strong preclinical rationale for clinical evaluation of combined CTLA-4 and PD-1 pathway blockade was provided by basic immunologic observations, which support the notion that CTLA-4 and PD-1 are non-redundant pathways for the regulation of T cell responses, suggesting that the combination could have additive or synergistic potential” (page 1, right column, paragraph 3).
Based on the teachings of Callahan, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the CTLA-4 treatment disclosed by BMS with a PD-1 inhibitor. A skilled artesian would have been motivated to make this combination in order to target non-redundant pathways in the regulation of T cell responses.
BMS and Callahan, however, fails to teach that the biomarker is 4PD1hi cell frequency. The instant application defines 4PD1hi cells as “a subset of CD4+FoxP3- T cells expressing PD-1” and 4PD1hi cell frequency as percentage of CD4+ cells. The instant application further teaches that “cell frequency can be measured or quantified by any method known in the art” (instant application [0058]).
Schuler teaches two subsets of CD4+ T cells including Subset 1: CD4+CD39+FOXP3+CD25+ and Subset 2: CD4+CD39+FOXP3negCD25neg. Schuler also teaches that “expression of PD-1 on ‘subset 2’ cells under unstimulated ex vivo conditions was higher as compared with the CD39+FOXP3+ subset [Subset 1]” (page 1877, right column, paragraph 1). Schuler further correlated the expression of FoxP3, CTLA-4, and PD-1 on CD4+ cells (page 1878, Figure 1, bar graph on bottom right) which provides insight on the expression of each of these pathways in relation to each other. Based on the expression correlations provided, the subset 2 cells taught by Schuler are the same as the 4PD1hi cells taught by the instant application. Through this correlation, Schuler et al teaches that when 4PD1hi cell expression is low (that is that FOXP3 expression is high and PD-1 expression is low), CTLA-4 expression is high and that when 4PD1hi cell expression is high (that is that FOXP3 expression is low and PD-1 expression is high), CTLA-4 expression is low. Based on this, one could conclude that when 4PD1hi cell expression is low, a subject would not be as susceptible (or would be resistant) to the normal dosages/treatments with CTLA-4 inhibitors as there would be an elevated amount of CTLA-4 expression requiring more CTLA-4 inhibitor to block. Conversely, when 4PD1hi cell expression is high, CTLA-4 expression will be low showing that the patient will be susceptible to the normal dosages of CTLA-4 inhibitor.
While Schuler teaches a subset of 4PD1hi T cells, they do not teach the measurement of these cells to predict outcomes for patients treated with checkpoint blockade therapies.
Zheng studied the relationship between PD-1 expression on CD4+ T cells and “performed flow cytometry analysis of peripheral blood samples collected from patients with advanced NSCLC at initial diagnosis”. Zheng reported that “the surface expression of PD-1 on CD4+ cells has a prognostic value in NSCLC patients, as high expression of PD-1 is associated with a shorter progression- free survival and overall survival” (abstract). Zheng further teach that “our study demonstrates a prognostic value of PD-1 expression on CD4+ T cells from peripheral blood of patients with NSCLC. High PD-1 expression associates with poor clinical outcome. In addition, testing peripheral PD-1 expression has the potential to predict clinical response to treatment of blocking the PD-1/PD-L1 pathway” (page 56239, left column, paragraph 2).
It is noted that while Zheng teaches the measurement of PD-1 expression on CD4+ cells, they do not specifically teach that these cells are measured in units of cell frequency, however, based on the statement in the instant application regarding the measurement being “measured or quantified by any method known in the art” (instant application [0058]) the units of the measurement were not considered to add further limitation to the claim or the 4PD1hi cell expression measurement. That is to say that if one were to measure the 4PD1hi cell expression the units to which they measured would be inherent to the methods normally used in the art and/or of limited consequence. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the method of treating a cancer patient who is susceptible to ICB therapy as taught by BMS and Callahan and modify it with the teachings of Schuler and Zheng to use the cell frequency of CD4+ cells expressing PD-1 (specifically CD4+FOXP3- cells expressing high PD-1 or 4PD1hi) as the biomarker in place of CXCL1 1 and sMICA. One of ordinary skill in the art would have been motivated to make these substitutions and modifications in order to take advantage of a marker that has been correlated to more than one checkpoint (CTLA-4 and PD-1) as disclosed by Schuler (page 187, Figure 1, bar graph on bottom right) while being able to plan the best checkpoint blockade combinations and doses/schedules to have the greatest impact on human cancers (Callahan, page 5, right column, paragraph 1).

Response to Arguments
Applicant's arguments filed 10 October 2022 have been fully considered but they are not persuasive. 
In regards to the rejection of claims 1-6, 8, 14, 16, and 18, applicant argues that the cited references do not teach or suggest each element of the recited claims (response, page 5, paragraph 5). Applicant argues that the references do not teach or suggest a method of treating cancer in which the second dosage of the ICB inhibitors are modulated based on the 4PD1hi cell frequency. Applicant argues that Callahan is silent as to using PD-L1 expression, or any other biomarkers, as a basis for increasing or decreasing ICB therapy dosage (response, page 6, paragraph 3). In response to the advisory action of 26 August 2022, applicant argues that while Callahan notes that a single static evaluation of PD-L1 expression does not capture dynamic changes in the PD-L1 expression accompanying treatment, there is no indication that Callahan is contemplating that treatment should be modified based on any changes in PD-L1 expression during treatment especially when the only use of biomarkers stated in Callahan is for selecting a patient population that would benefit from checkpoint blockade. Applicant further argues that the disclosure of Callahan teaches that PD-L1 has predictive value as a biomarker (page 7, paragraph 1). Applicant argues that there is no mention of using PD-L1 expression to inform whether to adjust dosages in treatment and, that for this reason, a skilled artesian would look at Callahan’s interest in evaluating the dynamic changes in the PD-L1 expression after treatment as a means to better select a patient population that would benefit from checkpoint blockade.
In response, applicant is reminded that MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
In this case Callahan teaches that the search for biomarkers that might help select a patient population most likely to benefit from checkpoint blockade is an area of ongoing research and focus. Callahan discusses studies of using PD-L1 on the surface of cells to predict patient response to PD-1/PD-L1 therapy and also studies the use of PD-L1 as a biomarker for combined therapy using CTLA4 and PD-1 inhibitors (Callahan, page 3, right column, paragraph 3; page 4, left column, paragraph 2). From the results of this study, Callahan teaches that pre-treatment PD-L1 tumor expression seems to have little predictive value in the setting of combination therapy as PD-L1 negative tumors also have been shown to respond to the combination therapy. Callahan discloses PD-L1 expression in a pre-treatment biopsy sample provides only a single static evaluation of expression and fails to capture dynamic changes in the expression that accompanies the treatment. Callahan further discloses that robust changes in immune activation markers and upregulation of checkpoint molecules including PD-1 and CTLA-4 were observed following treatment with ipilimumab and nivolumab. Callahan teaches that additional studies are ongoing exploring changes in peripheral blood and tumor markers in this setting (page 4, left column, paragraph 2). Callahan goes on to teach that “despite clinical data in mouse models, it is unclear which combinations, in which disease types and at which doses/schedules will have the great impact on human cancers” (page 5, right column, paragraph 1). 
While applicant argues that Callahan is teaching that PD-L1 is used as a predictive biomarker and that there is no mention of using PD-L1 expression to inform whether to adjust dosages in treatment, Callahan is distinctly teaching that a single, static evaluation of PD-L1 expression as a predictive biomarker fails to capture the dynamic changes in expression that accompanies treatment. Based on this teaching alone, Callahan is demonstrating that a single measurement of the biomarker is not enough to accurately and effectively treat patients. Callahan further demonstrates this concept teaching that in peripheral blood after treatment with ipilimumab and nivolumab, robust changes in immune activation markers and upregulation of checkpoint molecules PD-1 and CTLA-4 were observed (page 4, left column, paragraph 2). A skilled artesian, one who is of ordinary creativity, not an automaton, would reasonably recognize that the dynamic changes discussed by Callahan during the time of treatment, particularly of biomarkers used to predict outcomes and treatment courses, could be used to set treatment courses including dosages. Applicant argues that there is no indication that Callahan is contemplating that treatment should be modified based on changes in PD-L1 expression during treatment, but a skilled artesian would reasonably recognize that treatment should be modified based on the expression of biomarkers during treatment if dynamic changes were to be measured. That is to say that if a skilled artesian were to measure a biomarker during treatment and see the opportunity to better treat the patient, it is unreasonable to expect that the practitioner would simply continue with treatment ignoring the outcomes of the measurement. Applicant is further arguing that Callahan is interested in evaluating the changes after treatment to better select a patient population, but this is not necessarily how a skilled artesian would interpret the teachings of Callahan. Callahan is using studies looking at pharmacodynamic changes in blood after treatment and from that data concludes that there is a need to capture dynamic changes that accompany the treatments (Callahan, page 4, left column, paragraph 2). 

Applicant further argues that the Advisory Action interprets changes in immune activation markers and checkpoint molecules following treatment with CTLA-4 and PD-1 inhibitors as demonstrating a need to capture dynamic changes in biomarker expression accompanying treatment. Applicant argues that such an interpretation does not take into consideration the conclusion that a skilled artesian would draw from the fact that the pharmacodynamic changes in the immune activation markers and checkpoint molecules did not correlate with clinical outcomes. Applicant argues that learning that PD-L1 expression during treatment has no correlation with clinical outcomes would demotivate, if not outright deter, the skilled artesian from basing treatment on PD-L1 expression. Applicant further argues that even if Callahan does recognize the general need to determine dose/schedule for combined treatments, the lack of correlation between the biomarkers observed by Callahan would dissuade the skilled artesian from relying on biomarkers as a basis for dosing regimen (response, page 8, paragraph 1). 
Callahan is demonstrating that more robust biomarkers are needed as PD-L1 expression had little predictive value in the setting of combination treatment, which Callahan owes to the high response rate of patients with PD-L1 negative tumors (page 4, left column, paragraph 2). This knowledge would not deter a skilled artesian from looking for more robust biomarkers on which to base predictive treatment but rather, if anything, deter the practitioner from using PD-L1 alone as a predictive marker. This further demonstrates the motivation that a skilled artesian would have to implement additional teachings, such as Zheng and Schuler, as discussed in the rejection. By using multiple biomarkers at the same time to predict and modulate treatment outcomes, a skilled artesian would recognize that a more robust measurement could be made. Furthermore, a skilled artesian would recognize, based on the teachings of Schuler, that a direct correlation to the checkpoint pathways being treated (CTLA-4 and PD-1) could be made resulting in more informed patient treatment, which is the goal of the teachings of Callahan. 
As previously discussed in the advisory action, the teachings of Callahan, Zheng, and Schuler provide a general status of the landscape of the art prior to the effective filing date of the claimed invention which is generally observed to have been a rapidly evolving field focused on implementing the best treatment regimens based on biomarkers. A skilled artesian observing a single publication where a single biomarker was used and determined to be not sufficient for prediction would not deter the artesian from using any biomarker to effectively treat a patient. Particularly when there is research in the field that suggests other biomarkers and methods of making biomarkers more reliable, for example by using the correlations known in the field such as those disclosed by Schuler.

Applicant further argues that Zheng shows that high PD-1 expression after PD-L1 treatment is associated with worse clinical outcome and that a skilled artesian therefore  would be deterred from administering a higher PD-1 inhibitor dosage if the 4PD1hi cell frequency is high. Applicant argues that the conclusion that this outcome could be associated with high PD-1 expression in general as opposed to the treatment itself is incorrect. Applicant argues that if high PD-1 expression after PD-1 inhibitor treatment is a biomarker for prognosis the skilled artesian certainly would be deterred from continuing treatment with the PD-1 inhibitor even if at a greater dosage. Applicant argues that for this reason, one of ordinary skill in the art would not be motivated to practice the methods of claim 1 and 8 in view of Zheng (response, page 8, paragraph 2). 
The reference Zheng is introduced in the rejection to demonstrate that the measurement of CD4+ PD-1 expressing T cells in peripheral blood samples collected from patients for use as a biomarker was known in the field prior to the effective filing date of the claimed invention. While Zheng teaches that patients who had high PD-1 expression had inferior clinical response, Zheng does not disclose treatment methods or dosages as discussed in the rejection above nor does Zheng alone demonstrate the use of additional markers to more accurately predict treatment outcomes. Zheng teaches that PD-1 is a major immune checkpoint and that interactions between PD-1 and PD-L1 on tumor cells or antigen presenting cells mutes T-cell activation and T-cell mediated tumor cell killing (Zheng, page 56233, right column, paragraph 1). Zheng also teaches that it is CD4+ and not CD8+ T cells that plays a pivotal role in PD-1-dependent immune tolerance in NSCLC patients (Zheng, page 56234, left column, paragraph 2). Callahan similarly teaches that PD-1 and its ligands PD-L1 and PD-L2 are negative regulators of effector T cell function and act predominantly in the tissue where immune response is ongoing. Furthermore, Callahan teaches that there is strong preclinical rationale for the clinical evaluation of combined CTLA-4 and PD-1 as they are “non-redundant pathways for the regulation of T cell responses, suggesting that the combination could have additive or synergistic potential” (Callahan, page 1, right column, paragraph 3). Based on the teachings of Callahan, a skilled artesian would have been motivated to use the combination of CTLA-4 and PD-1 inhibitors to treat cancer in order to take advantage of potential synergistic and additive responses. Using this motivation, and the teachings of Zheng that CD4+ PD-1 expressing T cells in peripheral blood samples can be used as a potential biomarker, a skilled artesian would be motivated to determine ways to increase the accuracy of the biomarker for treatment with both the CTLA-4 and PD-1, even in view of the teachings of Zheng alone. As other researchers in the field, such as Schuler, have studied surface expression of various markers on the surface of Treg cells, which “effectively suppress functions of effector T (Teff) cells responsible for antitumor responses and thus to contribute tumor progression” (Schuler, page 1877, left column, paragraph 3), it would be obvious to a skilled artesian to use these teachings to find more robust biomarkers for treatment and as a method of increasing the potential of ICB treatment. Particularly when this is a well-known need in the field as taught by Callahan and Zheng. As discussed in the rejections, Schuler teaches that both of the CD4+CD39+ T cell subsets can express PD-1 (Table 1, page 1882), indicating that a more robust biomarker would include additional markers to more distinctly and precisely measure a biomarker. 

In regards to the rejection of claims 7, 15, 17, 19, and 20 under 35 USC 103, applicant argues that the rejections are overcome (response, pages 9-11). Applicant argues that the combination of Callahan, Zheng, and Schuler do not render instant claim 1 unpatentable and that the references Xaio, Alsaab, He, Konkel, and Prat do not remedy the deficiencies of these references. 
Applicant’s arguments regarding Callahan, Zheng, and Schuler were found to not be persuasive for the reasons discussed in detail above; therefore, the teachings of Xaio, Alsaab, He, Konkel, and Prat are not needed to remedy the supposed deficiencies of Callahan, Zheng, and Schuler. These references are presented to demonstrate that the limitations of the instant claims would have been obvious inclusions to one of ordinary skill in the art at the time of the effective filing date of the claimed invention.

In regards to the rejection of claims 9 and 10 under 35 USC 103, applicant argues that one of ordinary skill in the art would not combine the references to look to 4PD1hi cell frequency to determine that a cancer patient is susceptible to ICB therapy comprising a CTLA-4 inhibitor and a PD-1 inhibitor. Applicant argues that a skilled artesian having knowledge in the field would have been taught that PD-1 expression is not predictive of responsiveness to the combination treatment of a CTLA-4 inhibitor and a PD-1 inhibitor. Applicant argues that such an example is in Callahan on page 4, left column and page 5, left column. Applicant further argues that none of BMS, Schuler, or Zheng teach or suggest otherwise. Applicant argues that in contrast to the claimed method, one of ordinary skill in the art would not measure 4PD1hi cell frequency to determine that a cancer patient is susceptible to ICB therapy of a CTLA-4 and PD-1 inhibitor (response, page 11). 
In response, BMS teaches that “with an increasing number of treatment options available and increased use of targeted therapies, predictive biomarkers that identify those patients most likely to benefit from a specific treatment would be highly beneficial” (BMS, page 2, paragraph 1). Zheng teaches that “it is important to identify prognostic and predictive biomarkers associated with PD-1 pathway inhibitors to guide clinical decisions” (Zheng, page 56233, right column, paragraph 2). There is clear motivation in the field to identify robust biomarkers that can be used to guide clinical decision making and identification of the best treatment course for an individual patient. While applicant argues that reference Callahan teaches that PD-L1 is not a  predictive marker for responsiveness to a combination treatment comprising a PD-1 inhibitor and a CTLA-4 inhibitor, this would not deter a skilled artesian from further exploring biomarker options but would rather motivate one to find biomarker options that have been well characterized in the art that could potentially be used to better predict and guide treatment. In the case of PD-1 and CTLA-4, a skilled artesian would have been motivated to use biomarkers, such as 4PD1hi T cells, which have been characterized in the art and correlated with PD-1 and CTLA-4 expression by researchers such as Schuler. A skilled artesian would recognize that by using a more defined biomarker, that is to say one that measures more than one expression marker, a more reliable reading could be made. Furthermore, a skilled artesian would be motivated to use this biomarker to alter the course of treatment as Schuler teaches distinct correlation between the marker and CTLA-4 and PD-1 expression.

Based on the discussion above, the arguments presented by applicant in the remarks filed 10 October 2022 were determined to not be persuasive.
	
Conclusion
No claims are allowed.
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:

Ma, W., et al (2016) Current status and perspectives in translational biomarker research for PD-1/PD-L1 immune checkpoint blockade therapy Journal of Hematology & Oncology 9(47); 1-21.
Ma teaches that modulating immune inhibitor pathways has been a major recent breakthrough in cancer treatment and that blockade antibodies targeting CTLA-4 and PD-1 have demonstrated acceptable toxicity, promising clinical responses, durable disease control and improved survival. Ma further teaches that clinical responses seen with the combination of anti-PD-1 and anti-CTLA-4 antibodies have been better than those observed with monotherapy. Ma teaches that “in this era of precision oncology, there remains a largely unmet need to identify the patients who are most likely to benefit from immunotherapy, to optimize the monitoring assays for tumor-specific immune responses, to develop strategies to improve clinical efficacy, and to identify biomarkers so that immune-related adverse events can be avoided” (abstract). Ma teaches that, at this time PD-L1 immunohistochemistry (IHC) staining using 22C3 antibody is the only FDA-approved companion diagnostic for patients with NSCLC-treated pembrolizumab but that more are expected to come to market. Ma provides a summary of current knowledge, clinical efficacy, potential immune biomarkers, and associated assays for immune checkpoint blockade therapies in advanced solid tumors (abstract). Ma teaches that immunological changes in peripheral blood and tumor could potentially reflect tumor responses in patients and serve as immune biomarkers before and after therapy (page 6, right column, paragraph 1). Ma further teaches that biomarkers can be classified into two groups including tumor-derived immune biomarkers and immune cell-derived biomarkers (page 6, right column, paragraph 1) and provides an overview of immune monitoring strategies for patients receiving checkpoint blockage therapy in Figure 2 on page 12. Ma teaches that technologies that are currently used to assess the potential immune biomarkers include use of peripheral blood which provides a minimally invasive way to allow serial monitoring of dynamic changes of immune biomarkers during cancer immunotherapy including the analysis of changes in cell counts with therapy…and immune cells. Ma further teaches flow cytometric analysis of TILs and PMBCs for quantitating the effect of therapy on immune subsets such as activated CD8+PD1+T cells and CD4+FOXP3+CD25hi Tregs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647